DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Engels et al., US 10,253,461 B2 in view of Taylor, US 6,817,849 B1.
Regarding claim 1, Engels teaches a slipform paving machine comprising:
a machine frame (12);
a plurality of ground engaging units (40A-D) for supporting the slipform paving machine from a ground surface;
a plurality of height adjustable machine frame supports (lifting columns 44A-D) supporting the machine frame from the plurality of ground engaging units, each of the machine frame supports including a machine frame support actuator (each have a hydraulic ram, not shown) configured to adjust 
Engels further discloses automatic control of a variable width mold in which the position is adjusted using various actuators (column 6 lines 3-6).  While Engels fails to disclose an offset mold, Taylor teaches a slipform offset mold for forming curbs and discloses a mold frame (Figure 3) and a mold form (22) configured to form at least one surface of a molded structure.  It would have been obvious to one of ordinary skill in the art to modify Engel’s slipform paving machine to include an offset mold having a mold frame and a mold form in view of Taylor’s disclosure to be able to form structures such as curbs.  Since Engels discloses using actuators to adjust the position of the mold to automatically adjust it, it would be obvious to provide a mold form actuator configured to adjust a position of the mold form of the offset mold relative to the mold frame.
Engels further discloses at least one external reference sensor (122; column 7 lines 46-56 and column 10 lines 26-37) configured to provide a signal representative of a position of the slipform paving machine relative to an external reference system; a controller (126) configured to receive the signal from the external reference sensor (column 8 lines 40-46); and control a position of the mold form actuator to control the position of the mold form relative to the mold frame and thereby control a position of the at least one surface of the molded structure relative to the ground surface at least in part in response to the signal from the external reference sensor (column 8 lines 40-46) and based at least in part on target values corresponding to a user selected profile for the at least one surface of the molded structure (column 9 lines 11-14, lines 50-52, column 10 lines 4-7, and column 11 lines 1-5).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to also automatically control the offset mold using the controller and an external reference sensor in view of Engels’s further disclosure.
Regarding claim 5, Taylor further discloses that the slip form mold can have other conventional features such as sensors for sensing the elevation and lateral positioning (column 3 lines 5-9).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a mold form sensor to provide a signal corresponding to the position of the mold form relative to the mold frame in view of Taylor’s further disclosure to automatically know where the mold form is positionally.  The resulting combination makes obvious that the controller would be further configured to receive the signal from the mold form sensor; and control the position of the mold form actuator to control the position of the mold form relative to the mold frame and thereby control the position of the at least one surface of the molded structure relative to the ground surface at least in part in response to the signal from the mold form sensor to be able to adjust the mold form automatically.
Regarding claim 6, Taylor further discloses that the slip form mold can have other conventional features such as sensors for sensing the elevation and lateral positioning (column 3 lines 5-9).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a mold form sensor to provide a signal corresponding to the position of the mold form relative to the mold frame in view of Taylor’s further disclosure to automatically know where the mold form is positionally.  The resulting combination includes the position of the mold form adjusted by the mold form actuator includes a height of the mold form relative to the mold frame.  The resulting combination makes obvious that the position of the at least one surface of the molded structure relative to the ground surface includes a height of the at least one surface of the molded structure relative to the ground surface.
Regarding claim 7, since Engels discloses that the starting signal generator includes the external reference sensor (starting point sensor 122) and detects a structure fixed relative to the external stringline reference (column 3 lines 18-21), it is an obvious modification that the external reference sensor includes a stringline sensor.  Taylor further discloses that the slip form mold can have other conventional features such as sensors for sensing the elevation and lateral positioning (column 3 lines 5-9).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a mold form sensor to provide a signal corresponding to the position of the mold form relative to the mold frame in view of Taylor’s further disclosure to automatically know where the mold form is positionally.  The resulting combination makes obvious that the controller is configured to control extension of the machine frame support actuators to control the height of the mold frame relative to the ground surface at least in part in response to a signal from the stringline sensor.
Regarding claim 8, the resulting combination includes the controller being configured to control the position of the mold form actuator at least in part in response to the signal from the stringline sensor.
Regarding claim 9, since Engels discloses that the starting signal generator includes the external reference sensor (starting point sensor 122) and detects a structure fixed relative to the external stringline reference (column 3 lines 18-21), it is an obvious modification that the external reference sensor includes a stringline sensor.  Taylor further discloses that the slip form mold can have other conventional features such as sensors for sensing the elevation and lateral positioning (column 3 lines 5-9).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a mold form sensor to provide a signal corresponding to the position of the mold form relative to the mold frame in view of Taylor’s further disclosure to automatically know where the mold form is positionally.  The resulting combination makes obvious that the controller is configured to control the position of the mold form actuator at least in part in response to a signal from the stringline sensor.
Regarding claim 10, the resulting combination includes the external reference sensor being part of a three-dimensional guidance system.
Regarding claim 11, since the mold frame is attached to the machine frame, the resulting combination makes obvious that the controller is configured to control extension of the machine frame support actuators to control the height of the mold frame relative to the ground surface at least in part in response to the signal from the external reference sensor.
Regarding claim 12, since Engels further discloses that each of the machine frame supports (height adjustable columns 44A-D) of the machine have a hydraulic ram and are controlled by electrical signals from the controller (column 8 lines 46-56), the resulting combination includes each of the machine frame supports including a machine frame support sensor configured to provide a signal corresponding to the height of the machine frame relative to the respective one of the ground engaging units.
Regarding claim 13, the resulting combination includes the height adjustable machine frame supports are lifting columns, the machine frame support actuators include hydraulic piston-cylinder units located within their respective lifting columns, and the machine frame support sensors are integrated in their respective hydraulic piston-cylinder units (Engel’s column 8 lines 46-56).
Regarding claim 14, Taylor further discloses that the slip form mold can have other conventional features such as sensors for sensing the elevation and lateral positioning (column 3 lines 5-9).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a mold form sensor to provide a signal corresponding to the position of the mold form relative to the mold frame in view of Taylor’s further disclosure to automatically know where the mold form is positionally.  The resulting combination includes the position of the mold form adjusted by the mold form actuator includes a height of the mold form relative to the mold frame.  The resulting combination makes obvious that the mold form actuator includes a hydraulic piston-cylinder unit, and the mold form sensor is integrated in the hydraulic piston-cylinder unit of the mold form actuator in order to be able to actuate it automatically.
Regarding claim 15, since Engels discloses using hydraulic piston-cylinders units as actuators, the resulting combination makes obvious that the mold form actuator includes a linear actuator; and the position of the mold form actuator controlled by the controller includes an extension of the linear actuator.
Regarding claim 16, Taylor further discloses that the slip form mold can have other conventional features such as sensors for sensing the elevation and lateral positioning (column 3 lines 5-9).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a mold form sensor to provide a signal corresponding to the position of the mold form relative to the mold frame in view of Taylor’s further disclosure to automatically know where the mold form is positionally.   The resulting combination includes the linear actuator being a hydraulic piston-cylinder unit and makes obvious that the mold form sensor is integrated in the hydraulic piston-cylinder unit to be able to actuate it automatically.
Regarding claim 17, since the mold frame is attached to the machine frame, the resulting combination makes obvious that the controller is configured to control extension of the machine frame support actuators to control the height of the mold frame relative to the ground surface at least in part in response to the signal from the external reference sensor.
Regarding claim 18, the resulting combination includes the mold form being configured to form a top surface of the molded structure (a curb has a top surface and must be molded).
Regarding claim 19, the resulting combination includes the offset mold being configured as a curb mold such that the molded structure is a molded curb.  While the resulting combination fails to disclose that the mold form is configured as a curb depressor so that a height of the molded curb can be reduced at selected locations, Taylor discloses that the shape of the structure (curb) can change at will during movement of the slip form mold along the path of movement (column 4 lines 3-5) and that the slip form mold can have sensors for sensing elevation (column 3 lines 5-9).  The controller of the resulting combination provides for automatic adjustments based on all of the sensors.  The limitation of the height of the molded curb being reduced at selected locations is a matter of obvious design choice.  The resulting combination makes obvious that the mold form is configured as a curb depressor so that a height of the molded curb can be reduced at selected locations.
Regarding claim 20, Taylor further discloses that the slip form mold can have other conventional features such as sensors for sensing the elevation and lateral positioning (column 3 lines 5-9).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a mold form sensor to provide a signal corresponding to the position of the mold form relative to the mold frame in view of Taylor’s further disclosure to automatically know where the mold form is positionally.  Taylor further discloses that the shape of the structure (curb) can change at will during movement of the slip form mold along the path of movement (column 4 lines 3-5).  Forming a tapered top surface of a curb is old and well-known, such as by a driveway apron.  Since Engel discloses that the controller provides for automatic adjustments based on all of the sensors, the resulting combination makes obvious that controller is further configured to control the mold form actuator to raise or lower the mold form as the slipform paving machine moves along a path thus forming a tapered transition of a top surface of the molded structure at least in part in response to the signal from the external reference sensor, the top surface being the at least one surface of the molded structure (curb).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Engels in view of Taylor as applied to claim 1, further in view of Graham et al., US 2015/0063907 A1.
Regarding claim 2, the resulting combination includes the controller communicating with the external reference sensor regarding the position of the slipform paving machine relative to the external reference system.  While the resulting combination fails to disclose target values being stored in the controller, Graham teaches a paving machine that has profiles stored as control settings in the controller memory for optimum operation of the machine ([0023]).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include target values stored in the controller for automatic optimum operation of the machine in view of Graham’s disclosure.  The resulting combination makes obvious the limitation of the target values are stored in the controller as a function of the position of the slipform paving machine relative to the external reference system, since the position of the slipform paving machine relative to the external reference system is one field of data that is part of the controller.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Engels in view of Taylor as applied to claim 1, further in view of Graham et al., US 2015/0063907 A1.
Regarding claim 3, Taylor further discloses that the shape of the molded structure (such as a curb) can change along the path, that movement of the slip form mold can control the shape of the structure, and that the shape of the structure can be changed at will during movement of the slip form mold along the path of movement (column 4 lines 1-5).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to change the profile shape of the molded structure in view of Taylor’s disclosure for greater versatility of the slipform paving machine.  While the resulting combination fails to disclose target values being stored in the controller, Graham teaches a paving machine that has profiles stored as control settings in the controller memory for optimum operation of the machine ([0023]).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include target values stored in the controller for automatic optimum operation of the machine in view of Graham’s disclosure.  The resulting combination makes obvious the limitation of target values being stored in the controller as a profile shape to be initiated upon a command input by an operator of the slipform machine.
Regarding claim 4, the resulting combination includes the target values being generated by the controller as a function of one or more profile parameters of the user selected profile, said profile parameters being input by an operator of the slipform paving machine.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Engels in view of Taylor as applied to claim 1, further in view of GB 1,066,862 (hereinafter will be referred to as GB ‘862).
Regarding claim 21, while the resulting combination fails to disclose that the mold frame is adjustable, GB ‘862 discloses a mold frame that comprises at least two pieces that are adjustable in height using screw-threaded jack bars (Figures 2 and 3).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to adjust the height of the mold frame using a mold frame actuator in view of GB ‘862’s disclosure.  In view of Engels disclosing that the actuators are hydraulic rams, it would further be obvious to one of ordinary skill in the art to update the screw-threaded jack bars to be hydraulic rams as an alternate tool to adjust the height.  In view of Engels disclosing that the controller provides for automatic adjustments based on all of the sensors, the resulting combination makes obvious that there is a mold frame sensor configured to provide a signal corresponding to the height of the mold frame relative to the machine frame to be able to adjust the height of the mold frame automatically, and that the controller is further configured to control extension of the machine frame support actuators and the mold frame actuator to control a height of the mold frame relative to the ground surface.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Engels in view of Taylor as applied to claim 1, further in view of Wise, US 4,319,859.
Regarding claim 22, while the resulting combination fails to disclose first and second side forms, Wise discloses a mold form that is comprised of a first side form and a second side form, in which each side form is comprised of a form insert and side plate; the form insert and side plate overlapping on each side to be able to form a higher molded structure (Figures 4 and 5).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a first side form assembly including a first form insert, a first side plate, a second form insert, and a second side plate in view of Wise’s disclosure to be able to form a higher molded structure.  In view of Engels disclosing that the controller provides for automatic adjustments based on all of the sensors, the resulting combination makes obvious that there is a first form insert actuator, a first form sensor, a first side plate actuator, a second form insert actuator, a second form sensor, and a second side plate actuator to be able to automatically adjust each of the components that form the desired molded structure.  The resulting combination includes limitations in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Nicholson, US 7,172,364 B1 is cited for the teaching of a slipform paving mold that continuously forms curbs with different heights including a dropped lower height.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671